DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to A monitoring system for data collection in an environment comprising pumps, classified in G05B23/0221 or H04B17/23 or G06Q10/04 or G06Q30/0278 or G16Z99/00 or G06Q50/00 or G06Q10/0639 or H04L1/1874 or G01M13/04 or G01M13/045 or G01M13/028 or G06Q30/06 or H04B17/345 or H04W4/38 or H04W4/70 or G06Q30/02 or G06N3/084 or G06N3/088 or G06N3/0445 or G06N3/006 or G06N3/0472 or G06N3/0454 or H04L1/18 or H04L1/0041 or G06N20/00 or G05B23/024 or G05B23/0264 or G05B23/0286 or G05B23/0297 or G05B19/4184 or G05B23/0289 or G05B23/0291 or G05B13/028 or H04L67/1097 or G05B23/0229 or G05B19/41845 or G05B23/0283 or H04B17/318 or G05B23/0294 or G06N3/02 or G06N7/005 or G06K9/6263 or G06N5/046 or H04B17/309 or H04L1/0002 or G05B19/41875 or G05B19/4183 or G05B19/41865 or H04L67/12 or G05B19/4185 or Y10S707/99939 or Y04S50/12 or G05B23/02 or H04B17/40 or Y02P90/80 or H04L67/306 or G06K9/6217 or G06K9/6262 or G05B23/0208 or H04B17/29 or G06K9/6288 or G05B2219/37537 or Y04S50/00 or Y02P80/10 or G05B19/042 or H04L1/0009 or G06N3/126 or Y02P90/02 or G05B2219/40115 or G05B2219/45004 or G05B2219/37337 or G05B2219/37351 or G05B2219/37434 or G05B2219/45129 or G05B2219/35001 or H04L5/0064 or G05B2219/32287 or H04B17/26.
s 12-14, drawn to A method for collecting data in an environment comprising pumps, classified in G05B23/0221 or H04B17/23 or G06Q10/04 or G06Q30/0278 or G16Z99/00 or G06Q50/00 or G06Q10/0639 or H04L1/1874 or G01M13/04 or G01M13/045 or G01M13/028 or G06Q30/06 or H04B17/345 or H04W4/38 or H04W4/70 or G06Q30/02 or G06N3/084 or G06N3/088 or G06N3/0445 or G06N3/006 or G06N3/0472 or G06N3/0454 or H04L1/18 or H04L1/0041 or G06N20/00 or G05B23/024 or G05B23/0264 or G05B23/0286 or G05B23/0297 or G05B19/4184 or G05B23/0289 or G05B23/0291 or G05B13/028 or H04L67/1097 or G05B23/0229 or G05B19/41845 or G05B23/0283 or H04B17/318 or G05B23/0294 or G06N3/02 or G06N7/005 or G06K9/6263 or G06N5/046 or H04B17/309 or H04L1/0002 or G05B19/41875 or G05B19/4183 or G05B19/41865 or H04L67/12 or G05B19/4185 or Y10S707/99939 or Y04S50/12 or G05B23/02 or H04B17/40 or Y02P90/80 or H04L67/306 or G06K9/6217 or G06K9/6262 or G05B23/0208 or H04B17/29 or G06K9/6288 or G05B2219/37537 or Y04S50/00 or Y02P80/10 or G05B19/042 or H04L1/0009 or G06N3/126 or Y02P90/02 or G05B2219/40115 or G05B2219/45004 or G05B2219/37337 or G05B2219/37351 or G05B2219/37434 or G05B2219/45129 or G05B2219/35001 or H04L5/0064 or G05B2219/32287 or H04B17/26.
III. Claims 15-21, drawn to A monitoring system for data collection in an environment comprising fans, classified in G05B23/0221 or H04B17/23 or G06Q10/04 or G06Q30/0278 or G16Z99/00 or G06Q50/00 or G06Q10/0639 or H04L1/1874 or G01M13/04 or G01M13/045 or G01M13/028 or G06Q30/06 or H04B17/345 or H04W4/38 or H04W4/70 or G06Q30/02 or G06N3/084 or G06N3/088 or G06N3/0445 or G06N3/006 or G06N3/0472 or G06N3/0454 or H04L1/18 or H04L1/0041 or G06N20/00 or G05B23/024 or G05B23/0264 or G05B23/0286 or G05B23/0297 or G05B19/4184 or G05B23/0289 or G05B23/0291 or G05B13/028 or .

The inventions are independent or distinct, each from the other because:
Inventions I/II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as detect a signal on one of the plurality of input channels at a frequency higher than the one or more frequencies at which the fan operates.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s).  The different inventive groups I/II and III require different search areas and concepts.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Conclusion
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/            Primary Examiner, Art Unit 2864